Citation Nr: 1751013	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-49 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric condition.

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD), generalized anxiety disorder and major depressive disease.

3.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

4.  Entitlement to a compensable rating for a traumatic brain injury (TBI).

5.  Entitlement to a rating in excess of 30 percent for headaches.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to July 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2014 (acquired psychiatric condition) and July 2015 (TBI, headaches, hearing loss, TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In several correspondences from February and April 2015, the Veteran revoked representation by the Puerto Rico Public Advocate for Veterans Affairs.  See 38 C.F.R. § 14.631.  He is currently unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric condition, increased ratings for TBI and headaches, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In September 1960, the RO denied the claim of service connection for an acquired psychiatric condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the September 1960 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric condition.

3.  For the entire appeal period, audiological testing of the Veteran's hearing acuity has shown to be at worst, level II for the right ear and level I for the left ear.


CONCLUSIONS OF LAW

1.  The September 1960 RO rating decision that denied service connection for an acquired psychiatric condition is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 20.1100 (2017).

2.  New and material evidence has been received, and the claim of service connection for acquired psychiatric condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

The Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss disability.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Claim to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The current appeal arises from the Veteran's claim to reopen service connection for a mental condition which was denied in the February 2014 RO rating decision.  

The Veteran's service connection claim for a mental condition was originally denied by the RO in a September 1960 rating decision, which found that there was no diagnosis or nexus between the Veteran's claimed condition and service.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. §§ 7104 (b), 7105(c); 38 C.F.R. § 3.156 (b).

Pertinent evidence added to the record since the final September 1960 rating decision includes an October 2014 private medical opinion which provides a diagnosis of generalized anxiety disorder, major depressive disease, PTSD and opines that the conditions are related to service.  The Board finds that new and material evidence has been presented to reopen the claim for service connection for an acquired psychiatric condition; to this extent, the appeal is granted.

Initial increased rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule, 38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Hearing loss disability

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable rating for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

The current appeal arises from the July 2015 RO rating decision which granted service connection for bilateral hearing loss, evaluated as noncompensable, effective October 22, 2014.  


VA treatment records document audiological test results from October 2013.   The results of audiometric testing showed an air conduction (puretone threshold) average of 40 Hz in the right ear and 41 Hertz in the left ear, with speech reception (discrimination) threshold (Maryland CNC) of 88 percent (good) in the right ear and 92 percent (excellent) in the left ear.  See CAPRI records dated September 7, 2016, pgs. 62-65 of 152.

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level II for the right ear and level I for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Veteran underwent a VA audiological examination in June 6015.  The Veteran reported experiencing difficulty understanding conversational speech, mainly in the presence of background noise.  The results of audiometric testing showed a pure tone threshold average of 40 Hz in the right ear and 41 Hertz in the left ear, with a speech discrimination score (Maryland CNC) of 94 percent in the right ear and 98 percent in the left ear.  

After applying the above audiological findings to Table VI in 38 C.F.R. § 4.85, the Veteran has a numeric designation of Level I for each ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

The Board has considered the Veteran's lay statements and finds them to be competent and credible in regard to reporting the functional effects of his conditions such as difficulty hearing conversation with background noise.  However, the results of testing prepared by skilled professionals are more probative of the degree of the disability because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.  The Board is bound to apply the VA Rating Schedule, under which the rating criteria are defined by audiometric test findings.  Thus, entitlement to a higher rating is not warranted.
ORDER

New and material evidence having been submitted, reopening of the claim for service connection for an acquired psychiatric condition is granted.

Entitlement to an initial compensable rating for hearing loss disability is denied.


REMAND

The Veteran asserts an acquired psychiatric condition(s), to include PTSD, generalized anxiety disorder and major depressive disease, is related to an in-service June 1956 motor vehicle accident.  The RO has conceded the incident.  See February 2013 rating decision.  In support of his claim, the Veteran submitted an October 2014 positive nexus opinion from a private physician, who also diagnosed PTSD, generalized anxiety disorder and major depressive disease.  However, no rationale was provided and there is no indication that the PTSD diagnosis was provided using the DSM criteria, as required by VA regulation.  Thus, a VA examination is required. 

The Veteran has asserted a worsening of his service-connected TBI and associated headaches since his most recent VA examinations in June 2015.  See February 2016 correspondence, translations dated October 12, 2017 ("head symptoms have worsened"), pg. 12-13 of 62.  As such, an updated VA examination is required.  

Additionally, the matter of TDIU is inextricably intertwined with the remanded claims above, and must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric condition to include PTSD.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail, including the functional impairment of such.  

Identify all currently diagnosed acquired psychiatric conditions, to include whether there has been any diagnosis of PTSD (under the DSM IV) that has existed any time during the appeal period (beginning February 2012).  

Thereafter, opine whether it is at least as likely as not (50 percent or more) that the condition is etiologically related to his period of active duty, including his 1956 motor vehicle accident.

In doing so, consider both lay and medical evidence, provide a complete rationale and address any conflicting evidence of record.  


2.  Schedule the Veteran for an appropriate VA examination (s) to address the current severity of his TBI and headache condition.  

All symptoms and clinical findings of the Veteran's TBI and headaches should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


